UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2167


In Re:   TERRY DONNELL JOHNSON, a/k/a Little Terry,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (3:08-cv-00484-RJC)


Submitted:   March 29, 2016                 Decided:   April 13, 2016


Before MOTZ, GREGORY, and DIAZ, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Terry Donnell Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Terry Johnson petitions this court for a writ of mandamus,

seeking    an   order   directing     the    district    court    to   rule    on   a

motion to reopen his 28 U.S.C. § 2255 (2012) motion.                     District

court records disclose that Johnson’s motion was construed as a

separate § 2255 motion to which the court assigned a different

docket number (No. 3:15-cv-466-RJC).               In an order entered on

October    8,   2015,   the   court    observed    that    the    second      § 2255

motion was successive and unauthorized, construed the motion as

a 28 U.S.C. § 2241 (2012) motion, and transferred the matter to

the Middle District of Florida, where Johnson is incarcerated.

      Because the district court has acted on Johnson’s motion to

reopen, we deny leave to proceed in forma pauperis and dismiss

the mandamus petition as moot.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in   the   materials    before   us    and    argument    would    not   aid    the

decisional process.

                                                           PETITION DISMISSED




                                        2